J-S10012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE FIGUEROA, JR.                         :
                                               :
                       Appellant               :    No. 955 MDA 2020

          Appeal from the Judgment of Sentence Entered June 10, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0001023-2018


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                          FILED May 14, 2021

        Jose Figueroa, Jr. (Appellant) appeals from the judgment of sentence

imposed after a jury convicted him of one count each of rape by forcible

compulsion, sexual assault, unlawful restraint, and robbery, and two counts

each of criminal conspiracy.1 We affirm.

        The trial court described the facts underlying Appellant’s convictions as

follows:

        . . . [The Victim] in this case, purchased her first car — a 2000
        Buick Century — on March 7, 2017. On that evening at about
        9:00 p.m., [the Victim] reached out to “Quan” via Facebook.
        Although [the Victim] only knew Quan by his nickname, he was
        later identified as Jaquan Watson. According to [the Victim], Quan
        was a trusted friend, so she made a plan to get together with him.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3121(a)(1), 3124.1, 2902(a)(1), 3701(a)(1)(ii), and 903,
respectively.
J-S10012-21


     [The Victim] drove her car to a convenience store on 17th Street
     near Hall Manor in Harrisburg to meet him, and their plan was to
     smoke marijuana in the Buick. Upon her arrival at 10:00 p.m.,
     Quan got into [the Victim’s] front passenger seat, and a friend of
     Quan’s who [the Victim] had never met got into the back seat.
     Quan told [the Victim] that his friend was cool and not to worry.
     Quan’s friend was later identified as [Appellant].

     The three of them went for a 1½ hour joyride through Harrisburg
     while smoking marijuana. They ended up in a parking lot on the
     way back to the convenience store and Quan and [Appellant] got
     out of the car while [the Victim] remained in the driver’s seat.
     There were other people around, including another man who came
     up to the car, and “they were just standing around talking,
     showing off [a] gun.” They were all passing the gun around and
     looking at it. After about 20 minutes, Quan got into the back seat
     of [the Victim’s] car and [Appellant] got into the front passenger
     seat. [The Victim] asked where she was dropping them off and at
     that point Quan asked where the money was. [The Victim] asked
     him what money he was referring to and Quan started
     “rummaging,” so [the Victim] opened her glove compartment and
     told him to take it. Quan put the gun to [the Victim’s] head while
     telling her to drive and not make any sudden moves; he directed
     her to turn down an alley. [The Victim] said, “l’m not going down
     an alleyway so you can kill me,” to which Quan responded that
     they were not going to kill her. While [the Victim] was driving,
     [Appellant] asked Quan about condoms. [The Victim] ended up
     pulling over onto a street, not an alley, and was told to take off
     her pants. Quan still had the gun pointed at [the Victim’s] head
     from the back seat.

     Quan and [Appellant] made [the Victim] push her car seat all the
     way back and told her to spread out across the car as quickly as
     possible. While leaning back, [the Victim] was forced to perform
     oral sex on Quan, who was still in the back seat. At the same
     time, [Appellant] put a plastic bag on his penis in the front seat
     and was inserting it into [the Victim’s] vagina. [The Victim]
     testified that [Appellant] was having trouble maintaining an
     erection and was using his fingers to get her vagina wet. Quan
     ejaculated on [the Victim’s] face, but the assault did not stop.
     [The Victim] testified, “Quan’s friend was like make her suck your
     dick again just so he can try to, you know, get up and finish the
     rape. And I end up sucking Quan’s penis again while he’s
     [Appellant] still raping me, trying to rape me with the bag.”

                                   -2-
J-S10012-21



     After the assault ended, Quan and [Appellant] told [the Victim]
     that they were going to take her car, so she grabbed her keys and
     phone and opened the car door. As soon as she grabbed the keys,
     [Appellant] pulled her in an attempt to get the keys and they
     ended up tussling back and forth. Quan proceeded to hit [the
     Victim] on the head with the pistol repeatedly, at least six times,
     but [the Victim] was able to flee from the car. At that point she
     was wearing no pants, and was only dressed in a hoodie, one boot
     on her left foot, and one sock on her right foot. After running
     through yards and banging on some doors, [the Victim] called
     911.

     When the officers arrived, they wrapped [the Victim] in a blanket.
     While she was with the officers [the Victim] received a phone call
     from [Appellant]; she told the officers that this was “him” and put
     [Appellant] on speaker after the police told her to go ahead and
     answer the call. [The Victim] recalled that he said “Oh, we’re good
     though, right?” [The Victim] responded, “No, you raped me. You
     raped me. What do you mean we’re good?” [The Victim] wanted
     the police to know where he was, so she then told [Appellant] that
     they were “good” and asked where he was. [Appellant] mentioned
     a building number, and then [the Victim] was taken to the hospital
     via ambulance; she did not recall the ambulance ride.

     When asked about any photographs taken that night, [the Victim]
     recalled suggesting, prior to the rape, that the three of them take
     pictures to post on Instagram and Facebook. The photos, which
     were admitted at trial, depicted one of [the Victim] in the front
     seat of the car and [Appellant] in the back, before they pulled over
     in the parking lot. Another photo showed Quan, but it was too
     dark to identify him. When asked in the courtroom who raped her
     with a plastic bag, [the Victim] identified [Appellant].

                                    ***

     Sergeant Kyle Gautsch of the Harrisburg City Police had the
     opportunity to speak with Detectives Jason Paul and Jon Fustine
     about the investigation of [the Victim’s] rape. During the course
     of that discussion, Sergeant Gautsch observed a series of
     photographs that had been taken off of [the Victim’s] phone. Upon
     viewing the photos, Sergeant Gautsch believed he recognized one
     of the individuals depicted. Specifically, he thought the person
     with Jayquan (Quan) Watson was Tito Hernandez, someone

                                    -3-
J-S10012-21


     Sergeant Gautsch had interacted with multiple times during the
     years he was a school resource officer at the Lincoln Elementary
     School as part of the Harrisburg Police Bureau School Resource
     Unit. The identification resulted in charges being filed against Tito
     Hernandez.      However, after concern on the part of law
     enforcement as to whether a correct identification had been made,
     such charges against Mr. Hernandez were immediately withdrawn.
     DNA evidence had been recovered at the scene and the police
     officers were instructed to wait for the DNA confirmation to ensure
     they arrest the correct person. Buccal swabs were taken from
     Jayquan (Quan) Watson, [Appellant], and Tito Hernandez.

                                    ***

     The Commonwealth called additional expert witnesses at trial. The
     first one to testify was Veronica Miller, a forensic DNA scientist
     employed by the Pennsylvania State Police. Ms. Miller analyzed
     the following DNA samples: two swabs from [the Victim’s] face
     (Q-l), two swabs from [the Victim’s] left hand (Q-2), one swab
     from the plastic bag (Q-3), and two additional swabs from the
     plastic bag (Q-4). It was Ms. Miller’s understanding that the
     referenced plastic bag was the one found outside of [the Victim’s]
     vehicle. . . . [A]s to the two swabs taken from the plastic bag, Ms.
     Miller’s findings were as follows:

           In all the areas that we test, the DNA profile obtained
           from the known reference sample from [Appellant],
           Item Q4, matches the DNA profile obtained from the
           sperm fraction of the swab collected from the plastic
           bag, which was Item Q3M.

           The non-sperm fraction of the swab collected from the
           plastic bag, which was Item Q3F, and the sperm
           fractions of the swabs collected from the plastic bag,
           which was Item Q4M. So there were two separate
           swab samples taken from that plastic bag . . . Those
           DNA profiles matched the DNA profile from
           [Appellant].

     Ms. Miller also testified that Tito Hernandez could not be included
     as a contributor to the interpretable DNA profiles obtained from
     the evidence in this case.




                                     -4-
J-S10012-21


Trial Court Opinion, 10/28/20, at 1-4, 6, 10-11 (record citations and footnotes

omitted).

       On March 12, 2020, following a four-day trial, a jury convicted Appellant

of the aforementioned crimes. On June 10, 2020, the trial court sentenced

Appellant to an aggregate 19 to 40 years of imprisonment, to be served

consecutively to any other sentences Appellant was serving. Appellant timely

filed post-sentence motions, which the trial court denied on June 24, 2020.

This timely appeal followed.2

       Appellant presents three questions on appeal:

       1.     Whether the evidence presented by the Commonwealth at
       trial was not sufficient to prove the charges of rape, criminal
       conspiracy to commit rape, robbery, criminal conspiracy to
       commit robbery?

       2.    Whether the trial court erred when it denied Appellant’s post
       sentence motion for a new trial based on the weight of the
       evidence?

       3.    Whether the trial court imposed an unreasonable and
       excessive sentence and the trial court abused its discretion or the
       sentence is contrary to the fundamental norms underlying the
       sentencing process when it imposed its sentence without
       consideration of the factors set out in 42 Pa.C.S. § 9721(b)?

Appellant’s Brief at 9 (underlining and unnecessary capitalization omitted).




____________________________________________


2 Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.




                                           -5-
J-S10012-21


       In his first issue, Appellant claims the evidence was insufficient to

sustain his convictions for rape, conspiracy to commit rape, robbery, and

conspiracy to commit robbery.3 Appellant’s Brief at 18-19. These claims are

waived.

       We recognize:

       A claim challenging the sufficiency of the evidence presents a
       question of law. Commonwealth v. Widmer, 560 Pa. 308, 744
A.2d 745, 751 (Pa. Super. 2000). We must determine “whether
       the evidence is sufficient to prove every element of the crime
       beyond a reasonable doubt.” Commonwealth v. Hughes, 521
Pa. 423, 555 A.2d 1264, 1267 (1989). We “must view evidence in
       the light most favorable to the Commonwealth as the verdict
       winner, and accept as true all evidence and all reasonable
       inferences therefrom upon which, if believed, the fact finder
       properly could have based its verdict.” Id.

       Our Supreme Court has instructed:

              [T]he facts and circumstances established by the
              Commonwealth need not preclude every possibility of
              innocence. Any doubts regarding a defendant’s guilt
              may be resolved by the fact-finder unless the
              evidence is so weak and inconclusive that as a matter
              of law no probability of fact may be drawn from the
              combined circumstances. Moreover, in applying the
              above test, the entire record must be evaluated and
              all evidence actually received must be considered.
              Finally, the trier of fact while passing upon the
              credibility of witnesses and the weight of the evidence
              produced, is free to believe all, part or none of the
              evidence.

       Commonwealth v. Ratsamy, 594 Pa. 176, 934 A.2d 1233,
       1236 n.2 (2007).


____________________________________________


3 Appellant does not challenge his convictions for sexual assault or unlawful
restraint.

                                           -6-
J-S10012-21


Commonwealth v. Thomas, 65 A.3d 939, 943 (Pa. Super. 2013).

      Instantly, Appellant has failed to develop a legal argument.                  See

Appellant’s Brief at 18-19. First, Appellant disregards our standard of review,

which requires that we view the evidence in a light most favorable to the

Commonwealth as verdict winner; rather, he discusses the evidence in the

light most favorable to him, and ignores the fact that this Court does not re-

weigh evidence or engage in credibility determinations. Id.    In addition,

Appellant failed to identify in his Rule 1925(b) statement what elements of the

convictions he is challenging, and does not cite pertinent legal authority.

      The Rules of Appellate Procedure state unequivocally that each
      question an appellant raises is to be supported by discussion and
      analysis of pertinent authority. Appellate arguments which fail to
      adhere to these rules may be considered waived, and arguments
      which are not appropriately developed are waived. Arguments not
      appropriately developed include those where the party has failed
      to cite any authority in support of a contention. This Court will not
      act as counsel and will not develop arguments on behalf of an
      appellant. Moreover, we observe that the Commonwealth Court,
      our sister appellate court, has aptly noted that [m]ere issue
      spotting without analysis or legal citation to support an assertion
      precludes our appellate review of [a] matter.

Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (citations

omitted). See also Commonwealth v. Crosley, 180 A.3d 761, 768 (Pa.

Super.   2018)   (citation   omitted)   (it   is   well   settled   that    “even   the

uncorroborated testimony of a single witness may alone be sufficient to

convict a defendant.”); Commonwealth v. Castelhun, 889 A.2d 1228, 1232

(Pa. Super. 2005) (“the uncorroborated testimony of the complaining witness

is sufficient to convict a defendant of sexual offenses.”).                Accordingly,

                                        -7-
J-S10012-21


Appellant’s sufficiency claim is waived.4 See Commonwealth v. Liston, 941
A.2d 1279, 1285 (Pa. Super. 2008) (en banc), affirmed in part and vacated in

part, 977 A.2d 1089 (Pa. 2009); Pa.R.A.P. 2101.

       In his second issue, Appellant challenges the weight of the evidence.

Appellant’s Brief at 19-21. We have stated:

       The finder of fact is the exclusive judge of the weight of the
       evidence as the fact finder is free to believe all, part, or none of
       the evidence presented and determines the credibility of the
       witnesses.

       As an appellate court, we cannot substitute our judgment for that
       of the finder of fact. Therefore, we will reverse a jury’s verdict
       and grant a new trial only where the verdict is so contrary to the
       evidence as to shock one’s sense of justice. A verdict is said to
       be contrary to the evidence such that it shocks one’s sense of
       justice when the figure of Justice totters on her pedestal, or when
       the jury’s verdict, at the time of its rendition, causes the trial judge
       to lose his breath, temporarily, and causes him to almost fall from
       the bench, then it is truly shocking to the judicial conscience.

       Furthermore, where the trial court has ruled on the weight claim
       below, an appellate court’s role is not to consider the underlying
       question of whether the verdict is against the weight of the
       evidence. Rather, appellate review is limited to whether the trial
       court palpably abused its discretion in ruling on the weight claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013) (en

banc) (citation and quotation marks omitted). “Thus, the trial court’s denial



____________________________________________


4 Even in the absence of waiver, this claim lacks merit. In his well-reasoned
opinion, the Honorable Scott Arthur Evans, sitting as the trial court, discusses
the evidence and explains why it was sufficient to sustain the verdicts. Trial
Court Opinion, 10/28/20, at 1-16. The record supports Judge Evans’ analysis,
and had Appellant not waived this issue, we would adopt the court’s reasoning
as our own.

                                           -8-
J-S10012-21


of a motion for a new trial based on a weight of the evidence claim is the least

assailable of its rulings.” Commonwealth v. Diggs, 949 A.2d 873, 879-80

(Pa. 2008) (citation omitted).

      Here, the trial court stated:

      This [c]ourt has no reluctance in rejecting [Appellant’s] reasons in
      support of a new trial based on weight of the evidence. The jury
      weighed all evidence presented, evaluated [the Victim’s]
      testimony, and found her credible as it was permitted to do. The
      jury was entitled to resolve any inconsistencies in the evidence
      highlighted by [Appellant], and did so. A review of the record
      reveals nothing that would rise to the level of the evidence being
      so tenuous, vague, and uncertain that the verdict shocks the
      conscience of the [c]ourt; rather, quite to the contrary. There is
      no merit to [Appellant’s] challenge.

Trial Court Opinion, 10/28/20, at 22. We agree. Fact-finding and credibility

determinations are matters for the jury.     The record reflects that the jury

credited the testimony of the Commonwealth’s witnesses, and sitting as the

finder of fact, was free to do so. See Commonwealth v. Griscavage, 517
A.2d 1256, 1259 (Pa. 1986).       Appellant’s weight of the evidence claim is

without merit.

      In his final issue, Appellant challenges the discretionary aspects of his

sentence. Appellant’s Brief at 21-22. There is no absolute right to challenge

the discretionary aspects of a sentence on appeal. See Commonwealth v.

Hill, 66 A.3d 359, 363 (Pa. Super. 2013). Rather, where the appellant has

preserved the sentencing challenge for appellate review by raising it in a post-

sentence motion, he must (1) include in his brief a concise statement of the

reasons relied upon for allowance of appeal with respect to the discretionary

                                      -9-
J-S10012-21


aspects of a sentence pursuant to Pa.R.A.P. 2119(f); and (2) show there is a

substantial question that the sentence is not appropriate under the Sentencing

Code. Hill, 66 A.3d at 363-64.

      Appellant has included a Rule 2119(f) statement in his brief.          See

Appellant’s Brief at 16-17. We therefore examine the statement to determine

whether a substantial question exists. Appellant asserts:

      In the case sub judice, the trial court abused its discretion when
      it offered its opinion to future proceedings and failed to consider
      issues of protection of the public, the gravity of the offense as it
      relates to the community, and the rehabilitative needs of the
      defendant as required by 42 Pa.C.S. § 9721(b).

Appellant’s Brief at 17; see also id. at 21-22 (claiming trial court failed to

assess Appellant’s rehabilitative needs because it did not consider mitigating

circumstances including Appellant’s youth and fact that Appellant was not the

instigator in the crimes).

      Appellant does not raise a substantial question. See Commonwealth

v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (“An allegation that the

sentencing court failed to consider certain mitigating factors generally does

not necessarily raise a substantial question.”). In any event, the court in this

case had the benefit of a pre-sentence investigation report.       “Where pre-

sentence reports exist, we shall continue to presume that the sentencing judge

was aware of relevant information regarding the defendant’s character and

weighed those considerations along with mitigating statutory factors.”




                                     - 10 -
J-S10012-21


Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988). Thus, Appellant’s

final claim lacks merit.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/14/2021




                                  - 11 -